Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Amendment Entry
Applicant's amendment or response filed 09/09/2021 is acknowledged and has been entered.  Claims 29, 31, 39 and 40 have been cancelled and new claims 42-47 have been added.  Claims 21-28 and 33-36 are withdrawn as drawn to non-elected inventions and species.  Accordingly, claims 21-28, 33-36, and 42-47 are pending and claims 42-47 are under examination.
Priority
This application is a continuation of 13923646, filed 06/21/2013 and a continuation of PCT/EP2011/073567, filed 12/21/2011, and claims foreign priority under 35 U.S.C. 119(a)-(d) to Application No(s).   EP10196687 and EP11173844, filed in Europe on 12/23/2010 and 07/13/2011.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-47 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Claim 42 and 47 are directed to a method for obtaining a bivalent binding agent comprising two monovalent binders linked to each other through a linker composition wherein the bivalent binding agent specifically binds a polypeptide dimer, wherein the polypeptide dimer comprises at least one of Troponin , insulin-like growth factor 1 receptor (IGF-1R) (claim 47), and HER2/HER3 heterodimer. Monovalent binders (first monovalent binder or monovalent binder A and second monovalent binder or monovalent binder B) are critical components for the method of obtaining the bivalent binding agent comprising the two monovalent binders lined to each other via a linker. Specification teaches that a “monovalent binder’ according to the present disclosure is a molecule interacting with the target polypeptide at a single binding site with a dissociation rate constant (Kdiss) of 5x10~/sec to 10“/sec (paragraph [0058]). The each of the monovalent binder can be selected from a single chain antibody, a Fab- fragment, and a Fab'-fragment of a monoclonal antibody that specifically binds to various specific epitope (SEQ IDs).  Therefore, each of the monovalent binder encompasses an inordinately a large number of various antibody binding fragments encompassed by each of “single chain antibody”, “Fab-fragment” and “Fab’-fragment” from an inordinately a large number of various monoclonal antibodies and wherein each of the antibody fragments have a dissociation rate constant of 5x10~/sec to 10“/sec with various SEQ IDs as claimed in claim 42 and 47. The method requires joining two of the various monovalent binders as described above through a nucleotide linker. Therefore, the claim encompassed providing an inordinately a large number of 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. 
The U.S. Court of Appeals for the Federal Circuit recently reaffirmed, in an en banc decision, that the written description requirement for a genus may be satisfied either by (i) the disclosure of a representative number of species falling within the scope of the genus or (ii) structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.  Ariad Pharmaceuticals', Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350, 94 U.S.P.Q.2d 1161, 1171 (en banc) (Fed. Cir. 2010), citing Regents" of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568-69, 43 U.S.P.Q.2d 1398, 1406 (Fed. Cir. 1997) and AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014). When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  A description of what a material does, rather than of what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
The genera of each of the monovalent binder encompassed by the claims are of large size and substantial variability. For example, claims 42 and 47 encompasses a large number of antibody fragments from a genus of monoclonal antibodies capable of binding to specific epitopes with a broad ranges of Kds as described above. As a result, the number of species meeting the structural requirements of the claim is exceedingly large and characterized by substantial variability. It is not apparent that the identities of all such species could be determined even with the aid of a computer. Furthermore, only those sequences meeting the structural and functional requirements of the genus are encompassed by the claim. Therefore, the claims encompass all of the sequences meeting the structural requirements that are also able to bind to an immunoglobulin and/or an immunoglobulin complex. In this case, however, it cannot be envisioned based on the specification what sequences would possess such binding properties. In particular, it cannot be envisioned which monovalent binders out of the entire universe of monovalent binders from a genus of monoclonal antibody would be capable of binding to the various epitopes having certain Kdiss.
, it is noted that the specification as filed discloses only a two species, namely two bivalent binders which bind to dimers (Examples 3 and 4) and the Kdiss of the overall binder is not disclosed. Throughout the specification, the specification only disclosed two monoclonal antibody with disclosed Fab’ sequence and the only disclosed species of binder is limited to ssFab’ of monoclonal antibody 8.1.2 and 1.4.168 that binds to phosphorylation site (pTrr 1346) and non-phopho site of IGF-IR peptide. By disclosing only two monoclonal antibodies having disclosed sequence against IGF-IR, the specification does not provide any structural-functional correlation for binding to various SEQ IDs as claimed and the specification does not describe representative example and does not provide support for the full scope of the claimed genus of monoclonal antibodies and antibody fragments to the enormous number of monoclonal antibodies and one cannot readily envisage various monoclonal antibodies with fragment antibody sequences that binds to a specific SEQ IDs as claimed from the only two disclosed sequence from monoclonal antibody mA8.1.2 and mA1.4.168. These species fails to convey evidence of possession of the entire genus of monoclonal antibodies and antibody fragments with specific bindings to the SEQ IDS and with specific dissociation rate constant as encompassed by the claimed limitations and as encompassed by the terms to fully support the scope the genus of all the monovalent binders. In particular, the specification fails to disclose a correlation between structure and function; the specification does not make clear which peptides are in the genus and which are not because it does not set forth a physical basis for the claimed binding activity. A definition by function does not suffice to define the  the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for Fiers, 984 F.2d at 1171).
Given the unpredictability associated with binding sequences and structurally-functional correlation of Fab’ fragments to the various SEQ IDs, it is not possible to predict which, out of the enormous number of Fab’ fragments from a genus of monoclonal antibodies encompassed by the claims, would provide bivalent binding agent capable of binding to dimer with the various Kdiss. 
For all of these reasons, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/14/2021, with respect to 35 U.S.C. 112, first paragraph have been fully considered but have been rendered moot in view of the new grounds of rejections as described in this office action necessitated by Applicant’s amendments.  Applicant argues that the specification needs to disclose methods of making the claimed product. However, the genus of binders used in the method are critical part for carrying out the method, which have not been described in sufficient details.  Applicant argues that the method does not require knowledge of the structure and properties of the binder; however, monovalent binders are critical to practice the invention of producing the bivalent binding agent and one needs to be able to envision the genus of binders that can be used in the method in order to have possession of the entire genus of binders that this method covers.  
Conclusion
Applicants’ amendment necessitated new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641